Beasley, Judge.
On certiorari our decision affirming in part and reversing in part the trial court in Emory Univ. v. Houston, 185 Ga. App. 289 (364 SE2d 70) (1987) was reversed in Emory Clinic v. Houston, 258 Ga. 434 (369 SE2d 914) (1988). Accordingly, our decision is vacated inso*495far as it conflicts with that of the Supreme Court and the judgment of the Supreme Court is made the judgment of this court.
Decided September 21, 1988.
Sidney F. Wheeler, J. M. Hudgins IV, Earl W. Gunn, for appellant.
Timothy R. Brennan, Taylor W. Jones, for appellee.

Judgment affirmed in part, reversed in part, and case remanded.


McMurray, P. J., and Sognier, J., concur.